IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD 1912-06


NARIMAN RIHOO, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS
DALLAS COUNTY


 PER CURIUM.  KEASLER and hervey, jj., dissent.



ORDER
	The petition for discretionary review violates Rule of Appellate Procedure 9.3,
because the original petition is not accompanied by eleven (11) copies.  The petition for
discretionary review also violates Rule of Appellant Procedure 68.5 because the grounds and
reasons for review are longer than fifteen (15) pages.
	The petition is struck.  See Rule of Appellant Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the 

Page 2
Rihoo

Court of Criminal Appeals within thirty (30) days after the date of this order.

En banc.
Delivered: March 14, 2007
Do Not Publish.